Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 13, 2016

                                     No. 04-16-00229-CV

                    Brent BEICKER, Individually and d/b/a Brent Beicker,
                                       Appellant

                                               v.

                                         Nancy HILL,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 16-0684-CV
                         The Honorable William Old, Judge Presiding


                                        ORDER

        On April 11, 2016, appellant Brent Beicker, individually and d/b/a Brent Beicker
Enterprises, filed a notice of interlocutory appeal from the trial court’s April 8, 2016 order
refusing his application for a temporary injunction. See TEX. CIV. PRAC. & REM. CODE ANN. §
51.014(a)(4). On this date, appellant filed an emergency motion for a temporary order staying
the seizure and/or sale of the property at issue in order to preserve the subject matter of the
appeal during pendency of the appeal. TEX. R. APP. P. 29.3. The certificate of conference states
the motion is opposed by appellee. Due to the unique circumstances of the subject matter of this
appeal, we conclude that a temporary stay should be granted pending resolution of the appeal.
See TEX. R. APP. P. 29.3, 10.3(a)(3).

        Accordingly, the appellant’s emergency motion for temporary relief is GRANTED, and
the appellee Nancy Hill, and any individual or entity acting on her behalf, including the
Guadalupe County Sheriff’s office, is ORDERED to refrain from directly or indirectly seizing,
acquiring, selling, transferring, disposing of, or encumbering the real property located at 100
Troell Hollow, Seguin, Texas 78155, during the pendency of this appeal and until further order
of this Court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court